Citation Nr: 1402372	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to the service-connected disability of Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

ED is not causally or etiologically related to the Veteran's service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

ED is not proximately due to, or the result of, the service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice requirement was initially sent to the Veteran in an August 2009 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in September 2011.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided a VA examination to determine if his ED was related to, caused by, or aggravated by his already service-connected Type II diabetes mellitus.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria and Analysis

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Here, the Veteran contends that he has ED that is secondary to his service-connected Type II diabetes mellitus.  He has not contended that his ED is directly related to his service.  In this regard, the Board observes that his STRs show no treatment for, or diagnosis of, ED.  His discharge examination in March 1972 showed a clinically normal genitourinary system.

In July 2009, the Veteran filed a claim for service connection for ED and Type II diabetes mellitus.  In a May 2010 rating decision, the Veteran was granted service connection for Type II diabetes mellitus, and assigned a 20 percent rating , effective July 29, 2009.  The issue of service connection for his ED was deferred pending an examination.

In June 2010, the Veteran underwent a VA Compensation and Pension (C&P) Genitourinary Examination.  The Veteran reported that the onset of his ED symptoms began "many years ago."  He stated that it was "halfway between" his military service and the diagnosis of his diabetes in 2006.  The VA examiner stated that "as best I can tell from his verbal history today, his ED symptoms preceded the onset of diabetes by many years."  The Veteran was diagnosed with ED.

The VA examiner, after reviewing the evidence on file and examining the Veteran, stated that in his medical opinion, "it is less likely than not that [the Veteran's] ED is related to or caused by his diabetes mellitus."  The VA examiner further stated that "there is no evidence that his diabetes has worsened his ED symptoms, as he describes no significant change in symptoms since the diagnosis of his diabetes, and apparently has not sought medical intervention for ED since becoming a diabetic.  His ED is more likely due to a low testosterone level, unrelated to diabetes."

Based on a review of the evidence, the Board finds that service connection for ED is not warranted.  Although the Veteran has been diagnosed with ED, the evidence does not show that it is related in any way to his service-connected Type II diabetes mellitus.  The June 2010 VA examiner opined that the most likely etiology of Veteran's ED was low testosterone.  The opinion was supported by a detailed rationale and is uncontradicted.  Furthermore, as noted by the examiner, the Veteran's ED pre-dates his Type II diabetes mellitus.  Therefore, in light of the June 2010 VA examiner's negative opinion and the fact that the Veteran's ED pre-dated his Type II diabetes mellitus, the Board finds that his ED was not caused by his Type II diabetes mellitus.

Further, the evidence does not support a finding that the Veteran's service-connected diabetes aggravated his ED.  The only medical opinion of record, that of the VA examiner, indicated that the Veteran's ED had not been worsened, or aggravated, by his Type II diabetes mellitus.  That opinion is uncontradicted.  None of the Veteran's treatment records contained any opinion indicating that the Veteran's ED was aggravated by his Type II diabetes mellitus.

The Board acknowledges that the Veteran is competent to report ED symptoms and observations.  However, there is no basis for concluding that a lay person such as the Veteran would be capable of discerning whether ED is secondarily related to his service-connected Type II diabetes mellitus, in the absence of specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Thus, the only probative evidence is the June 2010 C&P Genitourinary opinion. Without competent evidence of an association between the Veteran's ED and his service-connected Type II diabetes mellitus, service connection for ED is not warranted.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against service connection for ED.  Thus, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for ED as secondary to the service-connected Type II diabetes mellitus is denied.  38 U.S.C.A §5107 (West 2002), 38 C.F.R. § 3.102 (2013).

As discussed above, the Veteran has been diagnosed with ED.  This disability is not a 'chronic disease' under 38 C.F.R. § 3.309(a).  Thus considerations under 38 C.F.R § 3.303(b) are not warranted.  Walker, supra.


ORDER

Entitlement to service connection for ED, as secondary to the service-connected Type II diabetes mellitus, is denied.

REMAND

In July 2009, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  In a July 2010 rating decision, the Veteran's claims were denied.  The RO stated that during a June 2010 C&P Audiology Examination, an impacted cerumen was noted in the Veteran's right ear, which was too deep to safely remove.  As a result, testing was not possible.  The Veteran was advised to seek removal of this cerumen and reschedule his examination.  In August 2011, the Veteran underwent a second VA C&P Audiology examination.  The VA examiner noted that "[a]lthough the [V]eteran was pleasant in demeanor, the test results were inconsistent and [did] not appear to reflect the [V]eteran's maximal effort.  The [V]eteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability.  Test results considered invalid and unreliable and therefore were not reported."  In a September 2011 Statement of the Case (SOC), the Veteran's bilateral hearing loss and tinnitus claims were readjudicated and denied a second time because there was no evidence of a current hearing loss disability or tinnitus.  

The Board notes that on the Veteran's September 1969 Entrance Examination Report of Medical History, the Veteran indicated that he had hearing loss in his right ear.  Additionally, on the Veteran's September 1969 Entrance Examination Report of Medical Examination, the examiner noted that the Veteran had hearing loss.  Subsequently, on the Veteran's March 1972 Separation Examination Report of Medical Examination, the Veteran's hearing in both ears appears to have worsened.  On his Separation Examination Report of Medical History, the Veteran once again indicated that he had hearing loss.

Additionally, the Board finds that it is unclear whether the Veteran was intentionally refusing to cooperate at the August 2011 VA audiology examination.  Accordingly, the Board believes that he should be provided with an additional audiological examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2013).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, the failure by Veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2013).

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, severity, and etiology of his bilateral hearing loss and tinnitus. The entire claims folder (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to address:

a. The Veteran's reports of tinnitus during and after service.

b. The decrease in hearing acuity in service and after.

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss in his right ear was aggravated during service.

d. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current hearing disability that is related to service.

A complete rationale for all opinions expressed should be provided, to include if the examiner determines any opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination reports to ensure that they are responsive to, and in compliance with, the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the issues remain denied, the Veteran and his attorney must be provided a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


